DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/07/2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 8-9, 19-20 and 28-33 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites the following limitations:
A lactase solution comprises sugar in an amount of 0.1 to 50 mg/g on the basis of a total mass of the lactase solution, wherein;
an amount of reducing sugar contained in the lactase solution is 2.0 mg/g or less on the basis of the total mass of the lactase solution, and
the sugar is at least one kind selected from the group consisting of monosaccharides, oligosaccharides, and polysaccharides.
Neither original specification nor original claims provide support for the amount of  the reducing sugar on the basis of a total mass of the lactase solution. The original specification only provides support for the concentration of total sugar on the basis of the total mass of the lactase solution. Applicant’s attention is directed to the following passages in PGPUB:
[Solution] A lactase solution, containing sugars in an amount of 0.1 to 100 g/kg on the basis of the total mass of the lactase solution, wherein an amount of reducing sugar contained in the lactase solution is 2.0 mg/g or less (Abstract). 
[0011] [1] a lactase solution containing sugar in an amount of 0.1 to 100 g/kg on the basis of the total mass of the lactase solution, wherein an amount of reducing sugar contained in the lactase solution is 2.0 mg/g or less; 
 [0025] The amount of reducing sugar contained in a lactase solution is required to be 2.0 mg/g or less. The amount of the reducing sugar is preferably 0.5 mg/g or less, and more preferably 0.1 mg/g % or less. 
[0034] The content of sugars is 0.1 to 100 g/kg on the basis of the total mass of the lactase solution. The content is preferably 0.5 to 50 g/kg, and more preferably 1.0 to 10 g/kg. 
    TABLE-US-00001 TABLE 1 Amount of reducing Name of product sugar ( mg/g) Litesse II 1.3 Litesse Powder 1.2 Litesse Ultra 0.0 
    TABLE-US-00002 TABLE 2 Amount of reducing Residual Trade name Classification sugar ( mg/g) activity (%) 
[0062] It was found that when the amount of the reducing sugar in lactase is 2.0 mg/g or less, the residual activity is at least 60% or more at 50.degree. C. and at the time of 7-day storage. 
Claim 1. A lactase solution comprising sugar in an amount of 0.1 to 100 g/kg on the basis of the total mass of the lactase solution, wherein an amount of reducing sugar contained in the lactase solution is 2.0 mg/g or less. 

It is further noted that amount of reducing sugar is expressed as amount present in the sugar:
[0025] The amount of the reducing sugar contained in sugars means a value measured by a DNS method described later. The amount of reducing sugar contained in a lactase solution is required to be 2.0 mg/g or less. The amount of the reducing sugar is preferably 0.5 mg/g or less, and more preferably 0.1 mg/g % or less. As the amount of the reducing sugar contained in a lactase solution is increased, the storage stability of a lactase solution tends to be lowered. 

Claims 1-4, 8-9, 19-20 and 28-33 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for Litessse ultra (polydextrose), does not reasonably provide enablement for any combination of monosaccharides, oligosaccharides and polysaccharides as a part of sugar in lactase composition.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. 
Case law holds that applicant's specification must be "commensurately enabling [regarding the scope of the claims]" Ex parte Kung, 17 USPQ2d 1545, 1547 (Bd. Pat. App. Inter. 1989) otherwise undue experimentation would be involved in determining how to practice and use applicant's invention. Although the statute itself does not use the phrase "undue experimentation", it has been interpreted to require that the claimed invention be enabled so that any person skilled in the art can make and use the invention without undue experimentation as stated in Ex parte Forman, 230 USPQ 546, 547 (Bd. Pat. App. Inter. 1986) and in In re Wands, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).
Specifically, in In re Wands the Court set forth a non-exhaustive list of factors to be considered in determining whether undue experimentation would be involved in making and/or using the claimed invention. These factors include, but are not limited to: (a) the breadth of the claims; (b) the nature of the invention; (c) the state of the prior art; (d) the level of one of ordinary skill; (e) the level of predictability in the art; (f) the amount of direction provided by the inventor; (g) the existence of working examples; and (h) the quantity of experimentation needed to make or use the invention based on the content of the disclosure. Applying these factors to claim 9:
(A) The breadth of the claims
The claim is broad in the scope in the sense that it encompasses any monosaccharide, oligosaccharide and polysaccharides as a part of lactase composition. Such compositions includes any possible combination of monosaccharide, oligosaccharide and polysaccharides in an amount of 0.1 to 50 mg/g on the basis of a total mass of the lactase solution.
(B) The nature of the invention
The invention relates to a stabilized lactase solution.
(C) - (E) State of the prior art/The level of ordinary skill/The level of predictability
Production of lactase is an old art.  However, the art is not without uncertainty. Production of lactase with limited amount of sugars lies somewhere between a predictable art and an unpredictable art. However, when the skilled artisan attempts to calculate all the compositions containing any combination of monosaccharides, oligosaccharides and polysaccharides, predictability is lost due to the complexity of art.
F. The amount of direction provided by the inventor
The entirety of the direction offered by the specification regarding the lactase composition comprising sugar in an amount of 0.1 to 50 mg/g on the basis of a total mass of the lactase solution (sugar is at least one kind selected from the group consisting of monosaccharides, oligosaccharides, and polysaccharides), wherein an amount of reducing sugar contained in the lactase solution is 2.0 mg/g or less relates only to polydextrose (Litesse). There is no direction provided for compositions that contain any other sugar components.
G. The existence of working examples
The specification provides one working examples with analyses of Litesse (Table 1). Table 2 further includes the list of products featuring the amount of reducing sugars and residual activity. The products with an amount of reducing sugar contained in the lactase solution of 2.0 mg/g or less are Pinedex #100 and H-PDX (starch decomposition products), Dixie Pearl SD-20 (cyclodextrin), cluster dextrin, pullulan, sugar alcohol and Litessse ultra (polydextrose). Among those products, polydextrose and pullulan are clearly polysaccharides.
H. The quantity of experimentation
A large amount of experimentation, on the order of a number of man-years would be necessary to practice the invention within the full scope of the claims. 
Therefore, in light of these factors, claims 1-4, 8-9, 19-20 and 28-33 are rejected for lacking enablement for the entirety of its scope.







Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 8-9, 19-20 and 28-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the following limitations:
A lactase solution comprises sugar in an amount of 0.1 to 50 mg/g on the basis of a total mass of the lactase solution, wherein;
an amount of reducing sugar contained in the lactase solution is 2.0 mg/g or less on the basis of the total mass of the lactase solution, and
the sugar is at least one kind selected from the group consisting of monosaccharides, oligosaccharides, and polysaccharides.
Claim 1 recites sugar in an amount of 0.1 to 50 mg/g. According to the instant specification, “sugar” is defined as follows:
[0023] Sugars include all of the monosaccharides, oligosaccharides, and polysaccharides. The kind of the sugar constituting the sugars may be one kind, or may also be two or more kinds thereof. Sugars can have a straight chain structure, a side chain structure, and a ring structure. One sugar of the sugars may have these multiple structures. There is no limitation on the coupling type of the sugar constituting sugars. 
Hence, claim 1 recites monosaccharides and/or oligosaccharides and/or polysaccharides in an amount of 0.1 to 50 mg/g.
Instant specification further discloses that All of monosaccharides are reducing sugar, and some of oligosaccharides and some of polysaccharides are also included in reducing sugar ([0023]).
Since monosaccharides could constitute the whole portion of sugars and “all of monosaccharides are reducing sugar”, claim 1  reads on a lactase solution comprising reducing sugars (i.e. monosaccharides) in an amount of 0.1 to 50 mg/g on the basis of a total mass of the lactase solution, wherein an amount of reducing sugars (i.e. monosaccharides)  contained in the lactase solution is 2.0 mg/g or less on the basis of the total mass of the lactase solution. 
The claim reads on lactase solution comprising only reducing sugars as long as amount of reducing sugars is 2.0 mg/g or less.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 8-9, 19-20 and 28-33 are rejected under 35 U.S.C. 103 as being unpatentable over Parr et al (US 4,464,469) in view of Fuisz (US 5,624,684).
Fenton (US 4,329,429 A) is applied as evidence as discussed below.
In regard to claims 1, 28 and 33, Parr et al discloses stabilization of lactase solutions (Title, Abstract). Parr et al discloses stabilization of lactase solution by employing sorbitol as stabilizing agent:
It has now surprisingly been found that, by using the particular polyol sorbitol as the stabilising agent, aqueous solutions of yeast lactases having a reasonably long storage life at ambient temperatures may be obtained (Col. 1 lines 42-45).
A particular advantage of the present invention is that it provides a lactase solution which may be stored for a period of months at ambient temperature without significant loss of enzyme activity. Thus the need for storage at low temperature in order to obtain a long storage life is avoided (Col. 1 lines 49-54). 
Parr et al discloses specifically addresses the problem associated with the known method of stabilization of lactase solution with reducing sugars:
A further advantage of aqueous lactase solutions according to the present invention as compared with known aqueous lactase solutions stabilised by reducing sugars such as lactose is that the latter have a tendency to darken and develop bad flavours during storage, as a result of the Maillard reaction between sugar aldehyde groups and amino groups of the enzyme protein, whilst no such tendency has been observed with aqueous lactase solutions stabilised in accordance with the present invention during storage for a period of one year at 25°C.

Therefore, Parr et al provides the motivation to avoid the use of reducing sugars in the lactase solution, because the presence of reducing sugars in the lactase solutions further leads to the darkening and bad flavor development during storage.
Parr et al discloses stabilization of lactase solution by employing sorbitol instead of using reducing sugars such as lactose. Parr et al does not discloses the presence of sugar selected from the group consisting of monosaccharides, oligosaccharides, and polysaccharides in an amount of 0.1 to 50 mg/g on the basis of a total mass of the lactase solution.
Fuisz discloses enzyme products that include an enzyme-bearing matrix formed by subjecting a feedstock containing enzyme(s) and carrier materials to conditions which alter the physical and/or chemical structure of the carrier. The matrix suspends the enzyme for protection, delivery, dispersion and activation at the desired time and under selected conditions (Abstract). Fuisz discloses lactase as an enzyme dispersed in the matrix (Col. 2 lines 40-42).  Fuisz discloses various carriers for enzyme preparation:
The enzymes dispersed in the matrix are selected from animal-derived, plant-derived and microbially-derived preparations. These enzymes can be used as part of a leavening product, an alcohol fermenter, a detergent, a clinical diagnostic agent or a bioremedient and possibly mixtures thereof. A nonlimiting list includes amylases, proteases, invertases, oxidases, catalases, pectinases, lipases, lactases, cellulases and mixtures thereof. 
   A non-limiting list of suitable saccharide carriers include sucrose, lactose, fructose, dextrose, sorbitol, mannitol, maltose, synthetically-derived saccharide materials such as polydextrose, and the like and mixtures thereof. Alternative saccharide materials such as maltodextrins and/or corn syrup solids are also useful. Please note that for purposes of this invention, applicant refers to maltodextrins and corn syrup solids (as defined by the FDA) collectively as maltodextrins (Col. 6 lines 39-53). 

Fuisz discloses employing sugar alcohols and/or polysaccharides such as polydextrose in the lactase enzyme products in order to obtain enhanced enzyme product where the enzyme is suspended for “protection, delivery, dispersion and activation at the desired time and under selected conditions”. Parr et al discloses stabilization of lactase solution by employing sugar alcohols.   Therefore, one of ordinary skill in the art would have been motivate to modify Parr et al ibn view of Fuisz and to employ saccharides in combination with sugar alcohols in order to further stabilize lactase solution. One of ordinary skill in the art would have been motivate to employ polysaccharides as a suitable carrier in the lactase enzyme preparation in order to suspend the enzyme for protection, delivery, dispersion and activation at the desired time as suggested by Fuisz. The amount of polysaccharide is seen to have been a result-effective variable. 
Further in regard to the sugar concentrations recitations, it is noted that: 
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235(CCPA 1955) (MPEP 2144.05, II A). 
Further, regarding the concentration ranges as examined above, it is noted that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).
In regard to recitation of stabilizer in claims 31 and 33 of sorbitol in the lactase solution, Parr et al discloses that sorbitol is employed as both stabilizing and antimicrobial agent. Parr et al disclose:
The concentration of sorbitol used to obtain the stabilising effect is conveniently from 10 to 80%, preferably from 50 to 70%, by weight of the aqueous solution. The sorbitol is advantageously used in high concentration so as to act not only as a stabilising agent but also as an antimicrobial agent; a preferred concentration of sorbitol for this purpose is not less than about 60% by weight of the aqueous solution. When lower concentrations of sorbitol are used, it may be necessary to add an additional preservative such as e.g. an antimicrobial agent.

In regard to claims 2, 4, 9, 19-20 and 29, Parr et al discloses:
A particular advantage of the present invention is that it provides a lactase solution which may be stored for a period of months at ambient temperature without significant loss of enzyme activity. Thus the need for storage at low temperature in order to obtain a long storage life is avoided (Col. 1 lines 49-54). 

In regard to claims 3 and 8, Parr et al et al is silent as to the molecular weight of the sugar. However, molecular weight of the sugar would depend on the residual sugar composition of the lactase solution.
In regard to claim 31, Parr et al et al discloses sorbitol as stabilizer (Col. 1 lines 42-64, Col. 2 lines 7-17).
In regard to claim 32, Parr et al et al discloses:
The yeast lactase present in the solutions according to the invention may for example by any of those which are presently available. Such yeast lactases include, for example, lactases produced by culturing strains of Saccharomyces fragilis and Saccharomyces lactis. One such lactase is that marketed by John & E. Sturge Limited of Selby, Yorkshire, England under the trade mark `HYDROLACT L50`, which lactase is produced by culturing the organism Saccharomyces fragilis. 
As evidenced by Fenton, microorganisms of the genus Kluyveromyces, were previously considered as Saccharomyces, especially Kluyveromyces fragilis and Kluyveromyces lactis (Col. 1 lines 17-23). Hence, Parr et al et al meets the limitations of claim 32.

Claims 1-4, 8-9, 19-20 and 28-33 are rejected under 35 U.S.C. 103 as being unpatentable over Beckhoven et al (US 2004/0121041 A1).
In regard to claims 1 and 30, Van Beckhoven et al discloses a lactase solution that is intended to be added to milk ([0010], [0011]). The lactase is purified and is free from poly and oligosaccharides ([0014]). Van Beckhoven et al discloses that “[f]ree of poly- and oligosaccharides means that less than 10 g/kg of poly- and oligosaccharides are present in the lactase solution. Preferably less than 5 g/kg, more preferably less than 2 g/kg and most preferably less than 1 g/kg of poly- and oligosaccharides are present in the lactase solution” ([0016]).

    PNG
    media_image1.png
    229
    722
    media_image1.png
    Greyscale

Table 1 shows that the total amount of sugars after lactase purification is 2.21 g/kg., where the amount of poly- and oligosaccharides is les than 2g/kg. Therefore, the remainder of sugars that includes free inverted sugars is 0.21g/kg. The content of “free sugar” of 0.21g/kg  contained in the purified lactase corresponds to sugars that are not poly- and oligosaccharides. Hence the 0.21g/kg must contain monosaccharides and disaccharides. According to the instant specification all monosaccharides are reducing sugars. Hence, the remainder free inverted sugar in concentration of 0.21g/kg may contain both reducing and non-reducing sugars. This means that amount of reducing sugars is less than 0.21 g/kg.
Claim 1 recites the following limitations:
A lactase solution comprises sugar in an amount of 0.1 to 50 mg/g on the basis of a total mass of the lactase solution, wherein;
an amount of reducing sugar contained in the lactase solution is 2.0 mg/g or less on the basis of the total mass of the lactase solution, and
the sugar is at least one kind selected from the group consisting of monosaccharides, oligosaccharides, and polysaccharides.
Based on the analysis of table 1 in Van Beckhoven et al, as discussed above, Van Beckhoven et al discloses a purified lactase solution comprising sugar in an amount of 2.21 g/kg (mg/g) on the basis of a total mass of the lactase solution, wherein an amount of reducing sugar contained in the lactase solution is less than 0.21 g/kg (mg/g), the sugar is at least one kind selected from the group consisting of monosaccharides, oligosaccharides, and polysaccharides.
Further in regard to the sugar concentration recitations, it is noted that: 
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235(CCPA 1955) (MPEP 2144.05, II A). 

Further, regarding the sugar concentration ranges as examined above, it is noted that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
In regard to claim 28, it is noted that that similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).
In regard to claim 2, Beckhoven et al discloses that “[p]referably this solution can be stored after recovery and purification from the fermentation process for at least 15 days, preferably more than 30 days and more preferably more than 120 days ([0015]). Therefore the residual activity of lactose solution is expected to be as claimed.
In regard to claims 3 and 8, Beckhoven et al is silent as to the molecular weight of the sugar. However, molecular weight of the sugar would depend on the residual sugar composition of the lactase solution.
In regard to claims 4, 9, 19-20 and 29, Beckhoven et al discloses “[t]he lactase solution in general will contain from 10 to 100000 NLU/g, preferably from 100 to 10000 NLU/g ([0018]).
In regard to claims 31-33, Beckhoven et al discloses that sorbitol and glycerol as stabilizers ([0019], claims 4 and 5).
In regard to claims 32, Beckhoven et al discloses “[t]he lactase provided in the present invention produced by a yeast, preferably a Kluyveromyces strain more preferably K. lactis or K. fragilis” ([0028]).


Response to Arguments
Applicant's arguments filed 04/07/2022 have been fully considered but they are not persuasive.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Applicant’s arguments on pages 5-7 of the Reply are directed to the method for production of lactase solution. It is noted that the instant claims are directed to the product, i.e. lactase solution itself. The particular method steps involved in the production of lactase solution would not impart  the patentability of the product claim.
In response to Applicant’s arguments, it is noted that Parr et al discloses specifically addresses the problem associated with the known method of stabilization of lactase solution with reducing sugars:
A further advantage of aqueous lactase solutions according to the present invention as compared with known aqueous lactase solutions stabilised by reducing sugars such as lactose is that the latter have a tendency to darken and develop bad flavours during storage, as a result of the Maillard reaction between sugar aldehyde groups and amino groups of the enzyme protein, whilst no such tendency has been observed with aqueous lactase solutions stabilised in accordance with the present invention during storage for a period of one year at 25°C.

Therefore, Parr et al provides the motivation to avoid the use of reducing sugars in the lactase solution, because the presence of reducing sugars in the lactase solutions further leads to the darkening and bad flavor development during storage.
Further in response to Applicant’s arguments as to the concentrations recitations, it is noted that: 
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235(CCPA 1955) (MPEP 2144.05, II A). 
Further, regarding the concentration ranges as examined above, it is noted that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).
As state din the rejection above, Parr et al discloses stabilization of lactase solution by employing sorbitol instead of using reducing sugars such as lactose. Parr et al does not discloses the presence of sugar selected from the group consisting of monosaccharides, oligosaccharides, and polysaccharides in an amount of 0.1 to 50 mg/g on the basis of a total mass of the lactase solution.
Further in response to Applicant’s arguments, it is noted that Fuisz discloses enzyme products that include an enzyme-bearing matrix formed by subjecting a feedstock containing enzyme(s) and carrier materials to conditions which alter the physical and/or chemical structure of the carrier. The matrix suspends the enzyme for protection, delivery, dispersion and activation at the desired time and under selected conditions (Abstract). Fuisz discloses lactase as an enzyme dispersed in the matrix (Col. 2 lines 40-42).  Fuisz discloses various carriers for enzyme preparation:
The enzymes dispersed in the matrix are selected from animal-derived, plant-derived and microbially-derived preparations. These enzymes can be used as part of a leavening product, an alcohol fermenter, a detergent, a clinical diagnostic agent or a bioremedient and possibly mixtures thereof. A nonlimiting list includes amylases, proteases, invertases, oxidases, catalases, pectinases, lipases, lactases, cellulases and mixtures thereof. 
   A non-limiting list of suitable saccharide carriers include sucrose, lactose, fructose, dextrose, sorbitol, mannitol, maltose, synthetically-derived saccharide materials such as polydextrose, and the like and mixtures thereof. Alternative saccharide materials such as maltodextrins and/or corn syrup solids are also useful. Please note that for purposes of this invention, applicant refers to maltodextrins and corn syrup solids (as defined by the FDA) collectively as maltodextrins (Col. 6 lines 39-53). 

Fuisz discloses employing sugar alcohols and/or polysaccharides such as polydextrose in the lactase enzyme products in order to obtain enhanced enzyme product where the enzyme is suspended for “protection, delivery, dispersion and activation at the desired time and under selected conditions”. Parr et al discloses stabilization of lactase solution by employing sugar alcohols.   Therefore, one of ordinary skill in the art would have been motivate to modify Parr et al ibn view of Fuisz and to employ saccharides in combination with sugar alcohols in order to further stabilize lactase solution. One of ordinary skill in the art would have been motivate to employ polysaccharides as a suitable carrier in the lactase enzyme preparation in order to suspend the enzyme for protection, delivery, dispersion and activation at the desired time as suggested by Fuisz. The amount of polysaccharide is seen to have been a result-effective variable. 
In response to Applicant’s arguments regarding the evidence of unexpected results, Applicants’ attention is further directed to the following passages in the MPEP:
Any differences between the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected. In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (differences in sedative and anticholinergic effects between prior art and claimed antidepressants were not unexpected). In In re Waymouth, 499 F.2d 1273, 1276, 182 USPQ 290, 293 (CCPA 1974), the court held that unexpected results for a claimed range as compared with the range disclosed in the prior art had been shown by a demonstration of "a marked improvement, over the results achieved under other ratios, as to be classified as a difference in kind, rather than one of degree." Compare In re Wagner, 371 F.2d 877, 884, 152 USPQ 552, 560 (CCPA 1967) (differences in properties cannot be disregarded on the ground they are differences in degree rather than in kind); Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992) ("we generally consider a discussion of results in terms of ‘differences in degree’ as compared to ‘differences in kind’ . . . to have very little meaning in a relevant legal sense").
The evidence relied upon should establish "that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance." Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992) (Mere conclusions in appellants’ brief that the claimed polymer had an unexpectedly increased impact strength "are not entitled to the weight of conclusions accompanying the evidence, either in the specification or in a declaration."); Ex parte C, 27 USPQ2d 1492 (Bd. Pat. App. & Inter. 1992) (Applicant alleged unexpected results with regard to the claimed soybean plant, however there was no basis for judging the practical significance of data with regard to maturity date, flowering date, flower color, or height of the plant.). See also In re Nolan, 553 F.2d 1261, 1267, 193 USPQ 641, 645 (CCPA 1977) and In re Eli Lilly, 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990) as discussed in MPEP § 716.02(c).
Evidence of unexpected properties may be in the form of a direct or indirect comparison of the claimed invention with the closest prior art which is commensurate in scope with the claims. See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980) and MPEP § 716.02(d) - § 716.02(e). See In re Blondel, 499 F.2d 1311, 1317, 182 USPQ 294, 298 (CCPA 1974) and In re Fouche, 439 F.2d 1237, 1241-42, 169 USPQ 429, 433 (CCPA 1971) for examples of cases where indirect comparative testing was found sufficient to rebut a prima facie case of obviousness.
Evidence of unexpected results must be weighed against evidence supporting prima facie obviousness in making a final determination of the obviousness of the claimed invention. In re May, 574 F.2d 1082, 197 USPQ 601 (CCPA 1978).
Where the unexpected properties of a claimed invention are not shown to have a significance equal to or greater than the expected properties, the evidence of unexpected properties may not be sufficient to rebut the evidence of obviousness. In re Nolan, 553 F.2d 1261, 1267, 193 USPQ 641, 645 (CCPA 1977).
Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980).
An affidavit or declaration under 37 CFR 1.132 must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness. In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979). "A comparison of the claimed invention with the disclosure of each cited reference to determine the number of claim limitations in common with each reference, bearing in mind the relative importance of particular limitations, will usually yield the closest single prior art reference." In re Merchant, 575 F.2d 865, 868, 197 USPQ 785, 787 (CCPA 1978) (emphasis in original). Where the comparison is not identical with the reference disclosure, deviations therefrom should be explained, In re Finley, 174 F.2d 130, 81 USPQ 383 (CCPA 1949), and if not explained should be noted and evaluated, and if significant, explanation should be required. In re Armstrong, 280 F.2d 132, 126 USPQ 281 (CCPA 1960) (deviations from example were inconsequential).
The totality of the record must be considered when determining whether a claimed invention would have been obvious to one of ordinary skill in the art at the time the invention was made. Therefore, evidence and arguments directed to advantages not disclosed in the specification cannot be disregarded. In re Chu, 66 F.3d 292, 298-99, 36 USPQ2d 1089, 1094-95 (Fed. Cir. 1995) (Although the purported advantage of placement of a selective catalytic reduction catalyst in the bag retainer of an apparatus for controlling emissions was not disclosed in the specification, evidence and arguments rebutting the conclusion that such placement was a matter of "design choice" should have been considered as part of the totality of the record. "We have found no cases supporting the position that a patent applicant’s evidence or arguments traversing a § 103 rejection must be contained within the specification. There is no logical support for such a proposition as well, given that obviousness is determined by the totality of the record including, in some instances most significantly, the evidence and arguments proffered during the give-and-take of ex parte patent prosecution." 66 F.3d at 299, 36 USPQ2d at 1095.). See also In re Zenitz, 333 F.2d 924, 928, 142 USPQ 158, 161 (CCPA 1964) (evidence that claimed compound minimized side effects of hypotensive activity must be considered because this undisclosed property would inherently flow from disclosed use as tranquilizer); Ex parte Sasajima, 212 USPQ 103, 104 - 05 (Bd. App. 1981) (evidence relating to initially undisclosed relative toxicity of claimed pharmaceutical compound must be considered).


 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERA STULII whose telephone number is (571)272-3221. The examiner can normally be reached Monday-Friday 5:30AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber R Orlando can be reached on (571)270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VERA STULII/Primary Examiner, Art Unit 1791